Garoutte, J., concurring.
—It is very apparent from the reading of section 1197 of the act under consideration, in connection with the sections to which it refers, that in both spirit and letter it was intended that only parties polling three per cent of the entire vote cast at the last general election should have a heading upon the ticket. Such being the fact, to my mind the law is clearly unconstitutional in this, that it discriminates in favor of certain parties, and is therefore lacking in that uniformity of operation demanded by the constitution of this state.
I concur in the judgment.
£>e Haven, J. — I concur in the foregoing opinion of Mr. Justice Garoutte. •